Title: To Benjamin Franklin from Thomas Hutchinson, 18 November 1765
From: Hutchinson, Thomas
To: Franklin, Benjamin


Dear Sir
Boston 18 Nov. 1765
I am very much obliged to you for your letter [of] Aug. the 15t. I was disappointed in one of the commissioners from Repres[entative]s of this Pro[vince]. Mr. R only having firmness enough [shorthand or cipher] all the rest of the commis[sioners] except Mr. Ogden of the Jersies [shorthand or cipher.] I have been in most parts of this Prov[ince], and in NH and RH. Isl. within two or three months past and almost every where I found a full depend[ance] upon the repeal of the stamp act assoon as the Parliament meets, and if you ask any person how it will be possible to subsist with all our ships in ports and all our courts of common and civil law shut up the answer is it will be but a short time and we had better submit to any difficulty and loss than suffer such an act to take place. In Boston it would be utterly unsafe to make the least doubt of a repeal. Indeed it is not safe there to advance any thing contrary to any popular opinions whatsoever. Every body who used to have virtue enough to oppose them is now afraid of my fate. That paragraph of your letter which expresses your doubts I have not dared to mention. What have we not to fear from the news which in a few weeks we may receive from England. An entertainment was made last week by the heads of the south and north Parties of the — and a great number of Persons of character had tickets sent them and most of them were Present and such a junction is thought to be the only way to preserve the town from further outrages. The riots at N York have given fresh spirits to the rioters here. An uniformity of measures it is said will be effectual and join or die is the motto. When you and I were at Albany ten years ago we did not Propose an union for such Purposes as these.
I am sorry I cannot exculpate the Province from Mr. Luthers charge against it. I very well remember the correspondence with him most of his letters having been handled by me. Soon after the Peace of A la chapell the Proprietors of large tracts of unimproved lands endeavoured to prevail upon the general court to take measures to encourage the importation of foreign Protestants and I think it was at the desire of the two houses that Mr. Phips wrote to Mr. Luther upon the subject but the majority of the rep[resentative]s in favor of these measures was small. You know nothing is more fickle and uncertain than a house of rep[resentatives] and in a year or two the majority was against the measures and altho divers letters were received from Mr. Luther which Mr. Phips communicated and some of them complaining of his ill treatment yet no answer was returned. I then tho’t the government greatly dishonord itself and I wish this had been the only instance in which it has done so. Such a conduct seems natural from our peculiar constitution. A change of Perhaps one quarter part of the members every year carry new sentiments in the house and, absurd as it is they will not consider themselves bound in honor to support the acts of their predecessors equally as if they had been their own. Perhaps this would not be the case where any express Promise had been made by a Preceding house.
I do not remember that any account has been sent by Mr. Luther of his expences. There may have been and I may have forgot it. I think if such an account should be now sent and a reasonable charge made for his trouble and some person employed here as his attorney should sollicit the Payment it may be obtained. If I should be in the Province I have so perfect a remembrance of the whole affair that I should be able to do him service and I would chearfully do all in my power but it is uncertain whether I shall remain here. My loss is so heavy that I cannot well bear it. I should immediately or soon after I met with it have gone to England to sollicit a compens[ation] if I had not been in hopes of doing some service to my country here. I am now almost in despair and if I should receive advice that I may hope for a compens[ation] in England by making a voyage there and that I should not be like to obtain it without I think in justice to my family I must undertake it but I flatter my self that the application I have made will succeed and that in so hard a case I shall not be obliged to be at the trouble and risk of a voyage to England to obtain redress. I have heard many complaints of the late Mr. Waldo on account of his negotiations for peopling his land. Mr. Winslow and Mr. Flucker who married two of his daughters and who with his two sons administred upon the estate would not be willing any just debts should remain unpaid. A letter to the gov[ernor] accompanying Mr. Luthers accounts would be very proper. I am with very great regard your most humble and most obedient.
Doctor Franklin[In the margin:] NYork Packet

